Exhibit 10.1




Brian E. Dearing

Chairman and

Chief Executive Officer

[exh101002.gif] [exh101002.gif]

14265 West Lake Park Drive

Suite 900

Milwaukee, WI 53224-3025

Phone:  414.973.4333

Fax:  414.973.4620

dearing@arinet.com

www.arinet.com







June 14, 2007




VIA E-MAIL DELIVERY




Fred Tillman

5740 Daltry Lane

Colorado Springs, CO  80906




RE:

Severance Agreement




Dear Fred:




As we have told you, ARI Network Services, Inc. (“Company”) has made the
decision to terminate your employment, effective June 6, 2007 (“Separation
Date”).  This will confirm the Company’s offer regarding the separation of your
employment with the Company.  This letter supersedes, withdraws and replaces in
its entirety the June 6, 2007 severance agreement letter previously presented to
you.  In connection with the separation, the Company offers you the following
benefits:

(1)

Unconditional Assistance Benefits.  Whether or not you choose to sign this
agreement and accept the terms it contains or, having done so, exercise your
rights to revoke your acceptance of these terms (described more fully in
Paragraph 4(D), below), the following circumstances will apply to you:

(A)

The Company will pay you, subject to normal deductions for income and employment
taxes, your regular base salary through the Separation Date, plus 35 days of
vacation that you have accrued but not used;

(B)

You will retain all your vested rights, if any, as of the Separation Date in the
Company’s 401(k) plan and will receive all payments due you under the terms of
that plan;

(C)

Should you, based on the discretionary decision of the Company’s Compensation
Committee, be eligible to receive a prorated MBO bonus for Q4, you would be paid
any such bonus at the same time that other officers of the Company receive it.
 If a decision is made to pay you any such bonus for Q4, the Company estimates
that the bonus would be approximately $1,537.50, less normal deductions for
income and employment tax withholding.  Pursuant to the Company’s executive
bonus arrangements, you forfeit all rights to any long-term bonus not yet paid
to you;

(D)

You and the Company are currently parties to one or more stock option agreements
(“Option Agreements”) which will remain in full force and effect pursuant to
their terms following the Separation Date.  The Option Agreements, together with
each of their associated stock option plans (“Stock Option Plans”), provide you
with the





Fred Tillman

June 14, 2007

Page 2







option to purchase certain shares of Company stock pursuant to their terms.
 Your outstanding stock options under the Option Agreements and Stock Option
Plans will remain exercisable following the Separation Date as provided in the
Option Agreements and Stock Option Plans governing any particular set of stock
options.  You acknowledge and agree that, pursuant to the applicable Stock
Option Agreements and Stock Option Plans, you will have ninety (90) days
following the Separation Date to exercise the stock options granted to you under
the Company’s 2000 Stock Option Plan and will forfeit all vested and unvested
stock options on the Separation Date under the Company’s 1991 Stock Option Plan.
 The Company is willing to consider negotiating a buy back arrangement for
options granted under the 2000 Stock Option Plan;

(E)

The Company will provide you with the right to participate, at your own expense,
in the Company’s group health insurance plan in accordance with the mandates of
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”); and

(F)

You understand that immediately following the Separation Date, you must return
to the Company all of its property and all of the property of its present and
former officers, directors, stockholders, members, partners, agents, employees
and customers which you possess or over which you have direct or indirect
control, including, but not limited to, all monies, records, files, credit
cards, keys, cellular telephones, beepers, and electronically encoded
information and data such as computer disks, etc., and all copies of such
Company property (collectively, “Company Property”); provided, however, that you
may, at your discretion, retain following the Separation Date the cellular
telephone and personal computer provided to you by the Company immediately
preceding the Separation Date; provided further that, if you choose to retain
such personal computer, you agree to immediately destroy all electronically
encoded information and data of or related to the Company maintained on such
computer and to certify in writing, at the Company’s request, that you have
destroyed such information and data.

(2)

Conditional Assistance Benefits. In consideration of your undertakings set forth
in Paragraph 3, below, and conditioned upon (i) your acceptance of the terms
contained in this agreement, and (ii) your decision not to exercise your
revocation rights (described in Paragraph 4(D), below), the Company offers you
the following additional assistance benefits:

(A)

The Company will pay you, as severance, a total of three (3) months of your
regular base salary, at the regular base salary rate in effect on the Separation
Date, payable in bi-weekly installments in accordance with the Company’s regular
payroll practices and schedule, beginning on the first regular Company pay date
that occurs at least five (5) business days following expiration of the
Revocation Period (described





Fred Tillman

June 14, 2007

Page 3







below); provided, however, that these severance payments will be reduced by any
gross earnings you may earn in each work week of the three (3) month period
immediately following the Separation Date from any source, including, but not
limited to, employers or independent contractor relationships (“Mitigation
Earnings”).  You acknowledge and agree that the total gross amount of such
severance pay under this Paragraph 2(A) is $32,884.20 less total Mitigation
Earnings.  You agree to notify Mary Pierson, ARI Network Services, Inc., 11425
West Lake Park Drive, Suite 900, Milwaukee, Wisconsin, 53224, (414) 973-4522 on
a bi-weekly basis (on each day during the three (3) month period immediately
following the Separation Date when time reporting for a Company pay period
normally occurs) of the gross earnings you have earned in each such work week.
 The severance payments provided in this Paragraph 2(A) will be subject to
normal deductions for income and employment tax withholding.  For unemployment
compensation purposes, you agree and acknowledge that payments under this
Paragraph 2(A) are allocated to the workweeks between June 3, 2007 and September
1, 2007, and that you may be ineligible to collect unemployment compensation
benefits during that period;

(B)

Within ten (10) business days following expiration of the Revocation Period
(described below), the Company will provide you with a signed neutral letter of
reference, on Company letterhead, in a form and with language substantially
similar to that specified in Exhibit A which is attached hereto; and

(C)

You agree to direct any potential employer seeking information about you or your
employment with the Company to Mary Pierson (or her successor), ARI Network
Services, Inc., 11425 West Lake Park Drive, Suite 900, Milwaukee, Wisconsin,
53224, who, following expiration of the Revocation Period (described below),
shall provide such persons or entities with a neutral reference confirming your
dates of employment and position held.  You agree and acknowledge that any and
all consequences arising from your failure to direct such persons or entities as
provided in this Paragraph 2(C) shall be your sole responsibility and shall not
create any liability for the Company.

(3)

Your Undertakings.  In exchange for the benefits provided to you under Paragraph
2, above, you agree as follows:

(A)

You agree, on behalf of yourself, your heirs, successors and assigns, to release
the Company, its affiliates and subsidiaries and their respective past and
present officers, directors, stockholders, members, partners, agents and
employees (“Released Parties”) from any claims arising on or before the date you
sign this agreement.  This includes, but is not limited to, giving up any claims
related in any way to your employment by the Company, the decision to terminate
your employment, termination





Fred Tillman

June 14, 2007

Page 4







of our employment relationship, and wages and other remuneration, including, but
not limited to, any current or former bonus or other incentive plans or programs
offered by the Company.  This release of claims includes any claims, whether
they are presently known or unknown, or anticipated or unanticipated by you.
 Because you are age 40 or older, your acceptance of this agreement also will
release any and all claims under the federal Age Discrimination in Employment
Act.  You should not construe this reference to age discrimination claims as in
any way limiting the general and comprehensive nature of the release of claims
provided under this Paragraph 3(A).  You agree to waive and give up any benefit
conferred on you by any order or judgment issued in connection with any
proceeding filed against the Released Parties regarding any claim released in
this agreement;

(B)

You represent and warrant that as of the date of your signing of this agreement,
you do not have within your possession or control any Company Property (defined
above);

(C)

You agree not to engage at any time in any form of conduct or make any
statements or representations, or direct any other person or entity to engage in
any conduct or make any statements or representations, that disparage, criticize
or otherwise impair the reputation of the Company or any of the Released Parties
(defined above).  Nothing contained in this Paragraph 3(C) shall preclude you
from providing truthful testimony pursuant to subpoena or other legal process;
and

(D)

You agree that for two (2) years following the Separation Date you will not
directly or indirectly encourage any Company employee to terminate his/her
employment with the Company or solicit such an individual for employment outside
the Company in any manner which would end or diminish that employee’s services
to the Company.

(4)

Acceptance Procedures.  The Company wishes to ensure that you voluntarily agree
to the terms contained in this agreement and do so only after you fully
understand them.  Accordingly, the following procedures shall apply:

(A)

You agree and acknowledge that you have read this agreement, understand its
contents, and may agree to the terms of this agreement by signing and dating it
and returning the signed and dated agreement, via mail, overnight delivery or
hand delivery, so that it is received by Mary Pierson, ARI Network Services,
Inc., 11425 West Lake Park Drive, Suite 900, Milwaukee, Wisconsin, 53224, on or
before 5:00 p.m. Central time on the 25th calendar date following your receipt
of this agreement.  The sooner you sign and return this agreement to the
Company, the sooner you will receive the benefits described in Paragraph 2,
above;





Fred Tillman

June 14, 2007

Page 5







(B)

You agree and acknowledge that you have been advised by the Company to consult
with an attorney prior to signing this agreement;




(C)

You understand that this agreement, at Paragraph 3(A), above, inclu­des a final
general release, including a release of all claims under the Age Discrimination
in Employment Act;




(D)

You understand that you have seven (7) calendar days after signing this
agreement within which to revoke your acceptance of it (“Revocation Period”).
 Such revocation will not be effective unless written notice of the revocation
is, via mail, overnight delivery or hand delivery, directed to and received by
Mary Pierson, ARI Network Services, Inc., 11425 West Lake Park Drive, Suite 900,
Milwaukee, Wisconsin, 53224, on or before 5:00 p.m. Central time on the first
work day following the end of the Revocation Period;

(E)

This agreement will not be binding or enforceable unless you have signed and
delivered it as provided in Paragraph 4(A), above, and have chosen not to
exercise your revocation rights, as described in Paragraph 4(D), above.  If you
give timely notice of your intention to revoke your acceptance of the terms set
forth in this agreement, it shall become null and void, and all rights and
claims of the parties which would have existed, but for the acceptance of this
agreement’s terms, shall be restored; and

(F)

You represent and warrant to the Company that, in the event, you choose to
accept the terms of this agreement by signing it, the date and time appearing
above your name on the last page of this agreement shall be the actual date and
time on which you have signed the agreement.

(5)

Miscellaneous.  Should you accept the terms of this agreement, its terms will be
governed by the following:

(A)

This agreement constitutes the complete understanding between you and the
Company concerning all matters affecting your employment with the Company and
the termination thereof.  If you accept this agreement, it supersedes all prior
agreements, understandings and practices concerning such matters, including, but
not limited to, any Company personnel documents, handbooks, policies, incentive
or bonus plans or programs (including any executive bonus arrangements and the
May 20, 1999 Change of Control Agreement between you and the Company), and any
prior customs or practices of the Company; provided, however, that this
Paragraph 5(A) does not apply to the Stock Option Agreements, the Stock Option
Plans or any confidentiality, non-





Fred Tillman

June 14, 2007

Page 6







competition or other restrictive covenant obligations that you owe to the
Company (including the September 16, 1998 Confidentiality Agreement between you
and the Company) which shall survive and remain in full force and effect
following the Separation Date;

(B)

If any court of competent jurisdiction determines that any of the provisions of
Paragraph 3(D), above, are invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions of Paragraph 3(D)
or this agreement which shall remain valid, binding and enforceable and in full
force and effect, and, to the extent allowed by law, such invalid or
unenforceable provision shall be construed in a manner so as to give the maximum
valid and enforceable effect to the intent of the parties expressed therein;

(C)

Nothing in the release contained in this agreement should be construed as an
admission of wrongdoing or liability on the part of the Company.  The Company
denies any liability to you.  Such provision is included merely to wrap up all
loose ends between us;

(D)

This agreement and its interpretation shall be governed and construed in
accordance with the laws of the State of Colorado and shall be binding upon the
parties hereto and their respective successors and assigns;

(E)

In the event that you breach any provision of this agreement, you agree that the
Company may suspend all additional payments under this agreement, recover any
damages suffered as a result of such breach and recover from you any reasonable
attorneys’ fees and costs it incurs as a result of your breach.  In addition,
you agree that the Company may seek injunctive or other equitable relief as a
result of a breach by you of any provisions of this agreement; and

(F)

You understand and acknowledge, that pursuant to law, a copy of this agreement
will be filed with the United States Securities and Exchange Commission (“SEC”)
and that, as a result, the terms of this agreement will be public.

This agreement is intended to resolve all outstanding issues between you and the
Company in a comprehensive manner.  Although the agreement contains language
releasing the Company from claims, the Company maintains, and you understand and
acknowledge that the Company maintains, that you have no such claims against the
Company or any of the parties covered by the release contained in Paragraph
3(A), above.

Should you have any questions, please feel free to contact Mary Pierson.





Fred Tillman

June 14, 2007

Page 7







Very truly yours,

ARI NETWORK SERVICES, INC.







By:

 /s/ Brian E. Dearing                                

Brian E. Dearing

Chairman and Chief Executive Officer




I agree with and accept the terms contained in

this agreement and agree to be bound by them.  

Dated this 15th day of June, 2007.




Time:   2:34 p.m. Mountain Time Zone           




/s/ Fred Tillman                                                

Fred Tillman








EXHIBIT A

June 14, 2007





To Whom It May Concern:


Fred Tillman was employed by ARI Network Services, Inc. as its Vice President of
Technology Development and Electronic Publishing.  Fred began his career at ARI
in May of 1998.  Fred had been the Vice President of Engineering for
POWERCOM-2000 at the time of acquisition by ARI and continued his career with
ARI until June 6, 2007.  

Fred was responsible for software development in ARI’s Colorado Springs,
Colorado office.  He also oversaw the production operation of data conversion in
our offices in Williamsburg, Virginia.  Fred was responsible for the release of
ARI’s signature product, PartSmart 8.  In addition, Fred was also responsible
for releasing EmpartWeb, WarrantySmart, Shopping Cart and WebsiteSmart Classic.

If you require any additional information, please contact our Director of Human
Resources.


Sincerely,


Brian E. Dearing
Chairman & CEO









